                                                                                                         FILED
                                                                                                2019 Apr-01 PM 02:15
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


 MAIBETH KEITH,                                   }
                                                  }
        Plaintiff,                                }
                                                  }
 v.                                               }    Case No.: 2:18-cv-2126-RDP
                                                  }
 ATLAS RFID SOLUTIONS LLC,                        }
                                                  }
        Defendant.                                }


                                  MEMORANDUM OPINION
       This case is before the court on the parties’ Joint Motion to Place the Complaint Under

Seal. (Doc. # 16). The parties inform the court that they have reached a settlement of Plaintiff’s

gender discrimination claim under Title VII of the Civil Rights Act. (Id.). As part of the settlement

terms, Defendant requested and Plaintiff agreed to the filing of this motion. (Id.). Defendant

believes that the Complaint and the attached EEOC charge “contain[] more than allegations of

discrimination against the Defendant as a corporate entity [and actually go] further and make[]

specific allegations against identifiable individuals.” (Id.). After careful review, having conducted

a conference on the Motion, and for the reasons explained below, the court concludes that the

Motion to Place the Complaint Under Seal (Doc. # 16) is due to be denied.

       The good news for Defendant is that a complaint is simply a complaint. The court and the

public understand that allegations contained in a complaint do not constitute an admission or proof

of anything, and the court has made no findings as to whether Defendant discriminated against

Plaintiff. The bad news for Defendant is that complaints like this one are inexorably part of the

public record, and the public has a “right to inspect and copy public records and documents.”

Chicago Tribune Co. v. Bridgestone/Firestone, Inc., 263 F.3d 1304, 1311 (11th Cir. 2001). Absent

                                                 1
a showing of exceptional circumstances, the court cannot compromise this right of access by

sealing pleadings or other non-discovery civil filings. See Ciba Specialty Chemicals Corp. v.

Tensaw Land & Timber Co., 2006 WL 680561, at *2 (S.D. Ala. Mar. 16, 2006); see also Brown

v. Advantage Engineering, Inc., 960 F.2d 1013, 1016 (11th. Cir. 1992) (a court’s denial of the

public’s right of access must be “necessitated by a compelling governmental interest” and

“narrowly tailored to that interest”).

          Here, the parties have not shown extraordinary circumstances that would warrant sealing

the Complaint. See Brown, 960 F.2d at 1016 (“It is immaterial whether the sealing of the record is

an integral part of the negotiated settlement between the parties…Once a matter is brought before

a court for resolution, it is no longer solely the parties’ case, but also the public’s case.”). The court

understands the desire to protect the privacy and reputations of the individuals involved, but

Defendant is reminded that well-over 2,000 civil cases were filed in the Northern District of

Alabama in 2018.1 Identifying the individuals mentioned in Plaintiff’s Complaint would be

equivalent to finding three needles in 365 haystacks. For these reasons, the Motion is due to be

denied.

          DONE and ORDERED this April 1, 2019.



                                                         _________________________________
                                                         R. DAVID PROCTOR
                                                         UNITED STATES DISTRICT JUDGE




          1
              See https://www.uscourts.gov/federal-judicial-caseload-statistics-2018-tables.

                                                             2
